        Case 20-33948 Document 1559-1 Filed in TXSB on 06/14/21 Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 IN RE:                                       §    Chapter 11
                                              §
 FIELDWOOD ENERGY LLC, et al.                 §    Case No. 20-33948 (MI)
                                              §
          Debtors.                            §    (Jointly Administered)
                                              §


    ORDER GRANTING HCC INTERNATIONAL INSURANCE COMPANY PLC’S
                  EMERGENCY MOTION IN LIMINE

         The Court, having considered HCC International Insurance Company Plc’s Emergency

Motion in Limine (the “Motion”), notice of the Motion having been adequate and appropriate under

the circumstances, and after due deliberation and sufficient cause appearing therefore, hereby

ORDERED that:

         1.    The Motion is hereby GRANTED as set forth herein;

         2.    Any witness of the debtor who has not been designated as an expert witness in

accordance with the Court’s Scheduling Order (Doc. No. 1224) shall be prohibited from providing

expert opinions.


Date:                 , 2021


                                            Marvin Isgur
                                            United States Bankruptcy Judge




                                               8
92309648v.3
